Case 1:18-sw-00008-DAR Document 3 Filed 07/03/19 Page 1of 3

AQ 93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT
for the

District of Columbia

In the Matter of the Search of Case: 1:18-sw-00008 _
(Briefly describe the property to be searched : a _£ i
or identify the person by name and address) Assigned To : Robinson, Deborah A.

Assign. Date : 1/11/2018

eighty Sataastal Isekesls Jocatecka tie: Description: Search and Seizure Warrant

Washington General Mail Facility, Washington, DC

)
SEARCH AND SEIZURE WARRANT
To: Any authorized law enforcement officer
An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the a District of _ Columbia
(identify the person or describe the property to be searched and give its location):
SEE ATTACHMENT A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

CONTRABAND CONTROLLED SUBSTANCES

t
YOU ARE COMMANDED to execute this warrant on or befor MAA’ it Lo / L a yp 14 days)

O in the daytime 6:00 a.m. to.10:00 p.m. (at any time ithe day or night becavse good catise has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to DEBORAH A. ROBINSON, U.S. MAGISTRATE JUDGE .
(United States Magistrate Judge)

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

Ol for —_—__ days (not to exceed 30) aye the facts justifying, the later specific date of

13

Date and time issued; pie he __ ee “< AY ) 7) Ii IL VD VU =

Ailee’s signature

  

 

City and state: WASHINGTON, D.C. DEBORAH A. ROBINSON, U.S. MAGISTRATE JUDGE

Printed name and litle
Case 1:18-sw-00008-DAR Document 3 Filed 07/03/19 Page 2 of 3

ee
AQ 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date and time warrant executed: Copy o eye inventory left with:
(1%- Sw me | El-16 8 Ub PM si PS

 

Inventory made in the presence of :

MPD-NSID Det V. Wtkowski

 

Inventory of the property taken and name of any person(s) seized:

FILED

JUL 03 2019

Clerk, y S. Dj
set ViStri
Bankruptcy Cour

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.
S$ -U-\4 Cc ——___
- Executing officer's signature

us Usseey Postel Toye

Printed name and (iile

 
   
   
 

   
 

Date:

Amy

 

 

 
Case 1:18-sw-00008-DAR

Document 3 Filed 07/03/19 Page 3 of 3

 

Subject
Parcel

Express (E) or Priority (P)
and Tracking ID number

Property Seized

 

1,

(E) EL 833 775 005 US

Approximately 1425 grams of a green, leafy,
plantlike substance, suspected to marijuana, inside
three heat sealed bags.

 

(E) EL 806 603 567 US

No CDS or CDS proceeds, parcel returned to the
mail stream.

 

(E) EL 118 613 678 US

Approximately 250 grams of a green, leafy, plantlike
substance, suspected to marijuana, inside one heat
sealed bag.

 

(E) EM 066 307 794 US

Approximately 1665 grams of THC related products,
to include five THC labeled syrup bottles, two THC
labeled candy bars, six THC labeled gummy candy
packs, four THC labeled candy chews, two glass
canisters of suspected THC oil, 17 wax papers of
suspected THC wax, five plastic canisters of
suspected THC oil.

 

(E) EL 946 057 978 US

Approximately 2270 grams of green, leafy, plantlike
substance, suspected to marijuana, formerly inside 7
broken glass jars (now inside plastic evidence bag)
and THC related products, to include 48 glass
canisters with suspected marijuana cigarettes inside.

 

(P) 9405 5102 0082 8612
4464 83

Approximately 2955 grams of a green, leafy,
plantlike substance, suspected to marijuana, inside
six heat sealed bags.

 

(P) 9505 5138 0723 7361
1407 90

Approximately 1440 grams ofa green, leafy, plantlike
one large heat sealed bag.

 

 

 

(P) 9505 5100 4179 7347
0930 10

 

No narcotics or narcotics proceeds seized, sent to
USPIS lab to acquire fingerprints of suspect(s) who
entered parcel and removed suspected narcotics from
within.

 

 

substance, s
